DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
  
Claim 1 is amended.
Claim 24 is new.
Claims 1-24 are examined on the merits.
Response to Arguments
With respect to Double Patenting rejection, since no Terminal Disclaimer is filed, Double Patenting rejection is maintained.
Based on Applicant’s explanations given in the Remarks filed on 10/13/2022 and in view of the amendment made to claim 1, the rejection of claims 1-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and second paragraph is withdrawn.
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 1, Applicants argue that limitations presented in the amendment is not disclosed in the reference of Larsson.
However, this limitations are taught by newly brought reference of Wagner. See the rejection in view of Wagner (US 5,738,656) below.
With respect to dependent claims 8, 12-14 and 19-21, Applicant’s arguments are substantially identical to arguments discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-22 of U.S. Patent No. 10265442. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 1 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 3 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 4 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 5 of the Application are to be found in claim 10 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 11 of the Patent.
All the limitations of claim 7 of the Application are to be found in claim 12 of the Patent.
All the limitations of claim 8 of the Application are to be found in claim 8 of the Patent.
All the limitations of claim 9 of the Application are to be found in claim 13 of the Patent.
All the limitations of claim 10 of the Application are to be found in claim 14 of the Patent.
All the limitations of claim 11 of the Application are to be found in claim 15 of the Patent.
All the limitations of claim 12 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 13 of the Application are to be found in claim 17 of the Patent.
All the limitations of claim 14 of the Application are to be found in claim 18 of the Patent.
All the limitations of claim 15 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 16 of the Application are to be found in claim 19 of the Patent.
All the limitations of claim 17 of the Application are to be found in claim 20 of the Patent.
All the limitations of claim 18 of the Application are to be found in claim 21 of the Patent.
All the limitations of claim 19 of the Application are to be found in claim 22 of the Patent.
Claims 20-22 are depend on claim 1 and fall therewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 11, 15 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2012/0059340) in view of Wagner (US 5,738,656).
Regarding claims 1 and 24, Larsson discloses a drainage system (Abstract, lines 1-2) comprising:
a tube 4 (page 1, [0016], line 6; fig. 3) configured for insertion into a body of a subject, wherein the tube defines a 5tube relief lumen 5 (page 1, [0017], line 13; fig. 3; auxiliary lumen) and tube drainage lumen 3 (page 1, [0017], line 12; fig. 3) which are fluidly coupled to one another and to a proximal portion of the tube 4 (fig. 3), and since the relief lumen and the drainage lumen are direct prolongation of the tube’s 4 lumen (see fig. 3), they are interpreted as being extend trough the proximal portion of the tube’s 4 lumen (fig. 3), whereby the proximal portion is positionable within the body of the subject when the tube is in use, wherein 
the tube 4 (fig. 3) having drainage openings B (fig. 3) comprises a clearance A (fig. 3) that is interpreted as being an opening which the relief lumen 5 (fig. 3) is connected to, and wherein the system is capable of being inserted into the body cavity so as the opening A (fig. 3) is positionable within the body of the subject due to its mechanical structure (see fig. 3); and 
a tube relief lumen valve (page 1, [0017], line 12; fig. 5; fig. 3) in fluid communication with the tube relief lumen, wherein a pressure differential is inherently formed between an ambient pressure and the tube relief lumen, 10 wherein the valve configured to close at a first pressure differential and to open at a second pressure differential which is different from the first pressure differential (pressure valve 7 (tube relief valve) can be opened and closed automatically based on pressure sensors; paragraph [0024]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Larsson does not expressly disclose the device, wherein the one or more drainage openings are positioned directly opposite to a barrier separating the tube relief lumen and the tube drainage lumen, whereby the opening and the tube relief lumen and tube drainage lumen are configured to be positioned within the body of the subject when the tube is inserted into the body during use	
Wagner teaches drainage device for removing fluids by suction from body cavities (Abstract, lines 1-2), wherein the one or more drainage openings 51 (col. 6, lines 7-8; fig. 4) are positioned directly opposite to a barrier separating the tube relief lumen and the tube drainage lumen, whereby the opening and the tube relief lumen and tube drainage lumen are configured to be positioned within the body of the subject when the tube is inserted into the body during use (see fig. 4), and wherein the drainage openings are positioned distal to the opening A (fig. 4), as required by claim 24.

    PNG
    media_image2.png
    410
    649
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Larsson with the drainage opening located, as taught by Wagner in order to avoid blockage, as motivated by Wagner (col. 1, lines 34-36).. 

Regarding claim 2, Larsson discloses the system, wherein the tube comprises a chest tube 4 (page 1, [0017], line 11) defining one or more drainage openings in fluid communication with the tube drainage lumen.
Regarding claim 3, Larsson discloses the system comprising a drainage tube 3 (page 1, [0017], line 12; fig. 3) in fluid communication with the tube drainage lumen.
Regarding claim 4, Larsson discloses the system comprising a drainage tube relief lumen 5 (page 1, [0017], line 13; fig. 3; auxiliary lumen) in fluid 20communication with the tube drainage lumen or the drainage tube.
Regarding claim 5, Larsson discloses the system comprising a drainage tube relief lumen valve 7 (page 1, [0016], line 7; fig. 3) in fluid communication with the drainage tube relief lumen.
Regarding claims 6, 7, 10 and 11, Larsson discloses the system comprising a drainage tube relief lumen valve 7 (fig. 3) that can be passively operated (page 2, [0024]), as required by claim 10, or can be actively operated by the controller (page 2, [0024]), as required by claims 7 and 11.
Regarding claim 8, Larsson discloses the system comprising a fluid reservoir in fluid communication with the drainage tube (2; Figure 1; paragraph [0017]).
Regarding claim 15, Larsson discloses the system a controller 9 (page 1, [0019]; fig. 5) in communication with the tube.
Regarding claims 20-22, Larsson discloses the system, wherein the tube relief lumen valve is capable of closing automatically at a first preset pressure differential, as required by claim 21, and of opening at a second preset pressure differential, as required by claim 22, since it is controlled by the controller that is in communication with at least the suction pump and one of the group of the first pressure sensor, the second pressure sensor and the valve 7 (page 1, [0019]).
Regarding claim 23, Larsson discloses the system, wherein the opening is defined between the tube relief lumen 5 (fig. 3) and drainage openings B (fig. 3).
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2012/0059340) in view of Wagner (US 5,738,656), and further in view of McDaniel (US 2014/0200558).
Regarding claim 9, Larsson in view of Wagner disclose the invention discussed above but do not expressly disclose the system, wherein the second pressure differential lo open the valve is greater than the first pressure differential to close the valve.
McDaniel teaches a catheter, wherein the second pressure differential to open the valve is greater than the first pressure differential to close the valve (the pressure to open flap magnet 24 (part of valve); the flap magnet 24 (second element) automatically closes when there is not pressure; Figure 3 and 4; paragraph (0064]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Larsson/Wagner, wherein the second pressure differential lo open the valve is greater than the first pressure differential to close the valve, as taught by McDaniel in order to allow the valve to automatically close when pressure is not going through the tube, as motivated by McDaniel ([0064]).
Regarding claim 12, Larsson in view of Wagner disclose the invention discussed above but do not expressly disclose the system, wherein the tube relief lumen valve comprises a magnetic valve.
McDaniel teaches a catheter, wherein the pressure controlled valve is a magnetic valve (see Title, Abstract, line 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the valve of Larsson/ Wagner with the magnetic valve, as taught by McDaniel in order to control the flow in the tube, as motivated by McDaniel (Abstract, lines 5-13).
Regarding claims 13 and 14, Larsson in view of Wagner, and further in view of  McDaniel disclose the invention discussed above but Larsson does not expressly disclose the system, wherein the magnetic valve comprises a housing having a first element secured with the housing and a second element attached to a seal, wherein the seal has a first position in which a magnetic force between the first and second elements is greater than the first pressure differential and maintains the magnetic valve in a closed configuration, and wherein the seal has a second position in which the magnetic force is less than the second pressure differential and maintains the magnetic valve in an open configuration.
McDaniel teaches a catheter comprising a magnetic valve (see Title) having a housing 20(Figure 3 and 4) having a first element 22 secured with the housing (Figure 3 and 4) and a second element 24 attached to a seal (Figure 3 and 4) wherein the seal has a first position in which a magnetic force between the first and second attractive elements is greater than the first pressure differential and maintains the magnetic valve in a closed configuration (flap magnet 24 (second element) will remain closes because its attraction to stationary magnet 22 (first element) is greater than the pressure exerted; Figure 3; paragraph [0064]), and wherein the seal has a second position in which the magnetic force is less than the second pressure differential and maintains the magnetic valve in an open configuration (when internal body pressure is in range of 7.5-10.5 inches of H20 flap magnet 24 (second element) is open; Figure 4; paragraph [0064]).

    PNG
    media_image3.png
    357
    280
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    378
    295
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the valve of Larsson with the magnetic valve comprises a housing having a first element secured with the housing and a second element attached to a seal wherein the seal has a first position in which a magnetic force between the first and second attractive elements is greater than the first pressure differential and maintains the magnetic valve in a closed configuration and wherein the seal has a second position in which the magnetic force is less than the second pressure differential and maintains the magnetic valve in an open configuration, as taught by McDaniel in order to in order to control the flow in the tube, as motivated by McDaniel (Abstract, lines 5-13).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2012/0059340) in view of Wagner (US 5,738,656), and further in view of Yokoi et al. (US 2015/0343120).
Regarding claim 19, Larsson in view of Wagner disclose the invention discussed above but do not expressly disclose the system, wherein the controller is configured to monitor a rate of air flow from the tube drainage lumen as an indicator of a thoracic air leak.
Yokoi teaches a thoracic cavity aspiration system (Abstract, line 3), wherein the controller is configured to monitor airflow as an indicator of a thoracic air leak (page 5, claim 1; an air leak detection device applied to a thoracic cavity drain system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to program the controller of Larsson/ Wagner to monitor airflow as an indicator of a thoracic air leak, as taught by Yokoi in order to detect leak in the thoracic cavity, as directed by Yokoi (page 5, claim 1).
Regarding claim 20, Larsson in view of Wagner and Yokoi disclose the invention discussed above but Larsson does not expressly disclose the system, wherein the controller is configured to determine at least one parameter of the air leak.
Yokoi teaches a thoracic cavity aspiration system (Abstract, line 3), wherein the controller is configured to determine at least one parameter of the air leak (page 5, claim 1; air leak detection device has a pressure measurement device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to program the controller of Larsson/ Wagner with the to determine at least one parameter of the air leak, as taught by Yokoi in order to detect leak in the thoracic cavity, as directed by Yokoi (page 5, claim 1).
Regarding claim 21, Larsson discloses the system comprising a flow meter 8 (fig. 3) in communication with the controller (page 1, [0019]; pressure sensor).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2012/0059340) in view of Wagner (US 5,738,656) and Yokoi et al. (US 2015/0343120), and further in view of Sherman et al. (US 2006/0122558).
Larsson in view of Wagner and Yokoi disclose the invention discussed above but do not expressly disclose the system, wherein the controller is configured to monitor a number of revolutions of a vacuum pump in fluid communication with the tube drainage lumen.
Sherman teaches a medical aspirator (page 1, [0003], line 1), wherein the controller (page 2, [0019], line 3) comprises a tachometer (page 2, [0019], lines 1-2) that is a device specifically designed to monitor a number of revolutions of the pump.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the controller of Larsson/ Wagner /Yokoi with the tachometer monitoring a number of revolutions of the pump, as taught by Sherman in order to allow the controller to monitor a flow rate, as motivated by Sherman (page 2, [0019], lines 10-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781